The appeal here is from an order overruling a motion to dismiss bill of complaint filed to foreclose certain tax sale certificates.
By motion to dismiss, the validity of certain provisions of Chapter 14572, Acts of 1929, are challenged. The manner of procedure employed and the prayer for a personal decree are also challenged.
Of course, no personal decree can be entered against the landowner in such case; that is, no deficiency decree is allowable, although a decree may be entered requiring the payment of taxes, interest penalties and costs, in default of *Page 2 
payment of which the lien therefor will be foreclosed and the title conveyed to another.
Other questions presented have been determined by this Court adversely to appellant's contentions in the case of Beebe v. State, for the use of the State, et al., opinion filed November 28th, 1933, and reported 151 So.2d 298.
The order appealed from should, therefore, be affirmed.
It is so ordered.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.
ELLIS and BROWN, J. J., not participating.